Exhibit 10.1
 
JEFFERIES GROUP, INC.
(a Delaware corporation)
20,618,557 Shares
Common Stock, $0.0001 Par Value per Share
UNDERWRITING AGREEMENT
Dated: April 8, 2011
     
 

 



--------------------------------------------------------------------------------



 



JEFFERIES GROUP, INC.
(a Delaware corporation)
20,618,557 Shares
Common Stock, $0.0001 Par Value per Share
UNDERWRITING AGREEMENT
April 8, 2011
Jefferies & Company, Inc.
Citigroup Global Markets Inc.
J.P. Morgan Securities LLC
Natixis Securities North America Inc.
BMO Capital Markets Corp.
BNY Mellon Capital Markets, LLC
Rabo Securities USA, Inc.
c/o Jefferies & Company, Inc.
      520 Madison Avenue
      New York, New York 10022
Ladies and Gentlemen:
     Jefferies Group, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Jefferies & Company, Inc. and each of the other Underwriters
named in Schedule A hereto (collectively, the “Underwriters”, which term shall
also include any underwriter substituted as hereinafter provided in Section 10
hereof), for whom Jefferies & Company, Inc. is acting as Representative (in such
capacity, the “Representative”), with respect to the issue and sale by the
Company and the purchase by the Underwriters, acting severally and not jointly,
of the respective amounts of the 20,618,557 shares of the Company’s common stock
(the “Common Stock”), $0.0001 par value per share set forth in said Schedule A
(the “Shares”).
     The Company understands that the Underwriters propose to make a public
offering of the Shares as soon as the Representative deems advisable after this
Agreement has been executed and delivered.
     The Company has filed with the Securities and Exchange Commission (the
“Commission”) an automatic shelf registration statement on Form S-3
(No. 333-160214), including the related preliminary prospectus or prospectuses
and post-effective amendment No. 1, thereto, which registration statement and
amendment became effective upon filing under Rule 462(e) of the rules and
regulations of the Commission (the “1933 Act Regulations”) under the Securities
Act of 1933, as amended (the “1933 Act”). Such registration statement, as
amended, covers the registration of the Shares under the 1933 Act. Promptly
after execution and delivery of this Agreement, the Company will prepare and
file a prospectus in accordance with the provisions of Rule 430B (“Rule 430B”)
of the 1933 Act Regulations and paragraph (b) of Rule 424 (“Rule 424(b)”) of the
1933 Act Regulations. Any information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of and included in such registration statement
pursuant to Rule 430B is referred to as “Rule 430B Information.” Each prospectus
used in connection with the offering of the Shares that omitted Rule 430B
Information is herein called a “preliminary prospectus.” Such registration
statement,

1



--------------------------------------------------------------------------------



 



at any given time, including the amendments thereto to such time, the exhibits
and any schedules thereto at such time, the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the 1933 Act at such time and the
documents otherwise deemed to be a part thereof or included therein by 1933 Act
Regulations, is herein called the “Registration Statement.” The Registration
Statement at the time it originally became effective is herein called the
“Original Registration Statement.” The final prospectus in the form first
furnished to the Underwriters for use in connection with the offering of the
Shares, including the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act at the time of the execution of this
Agreement and any preliminary prospectuses that form a part thereof, is herein
called the “Prospectus.” For purposes of this Agreement, all references to the
Registration Statement, any preliminary prospectus, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).
     All references in this Underwriting Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” (or
other references of like import) in the Registration Statement, Prospectus or
preliminary prospectus shall be deemed to mean and include all such financial
statements and schedules and other information which is incorporated by
reference in or otherwise deemed by 1933 Act Regulations to be a part of or
included in the Registration Statement, Prospectus or preliminary prospectus, as
the case may be, prior to the date hereof; and all references in this
Underwriting Agreement to amendments or supplements to the Registration
Statement, Prospectus or preliminary prospectus shall be deemed to include the
filing of any document under the 1934 Act which is incorporated by reference in
or otherwise deemed by 1933 Act Regulations to be a part of or included in the
Registration Statement, Prospectus or preliminary prospectus, as the case may
be.
     Section 1. Representations and Warranties.
     (a) Representations and Warranties by the Company. The Company represents
and warrants to each Underwriter as of the date hereof, the Applicable Time
referred to in Section 1(a)(ii) hereof and as of the Closing Time referred to in
Section 2(b) hereof, and agrees with each Underwriter, as follows:
     (i) Status as a Well-Known Seasoned Issuer. (A) At the time of filing the
Original Registration Statement, (B) at the time of the most recent amendment
thereto for the purposes of complying with Section 10(a)(3) of the 1933 Act
(whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the 1934 Act or form of prospectus),
(C) at the time the Company or any person acting on its behalf (within the
meaning, for this clause only, of Rule 163(c) of the 1933 Act Regulations) made
any offer relating to the Shares in reliance on the exemption of Rule 163 of the
1933 Act Regulations and (D) at the date hereof, the Company was and is a
“well-known seasoned issuer” as defined in Rule 405 of the 1933 Act Regulations
(“Rule 405”), including not having been and not being an “ineligible issuer” as
defined in Rule 405. The Registration Statement is an “automatic shelf
registration statement,” as defined in Rule 405, and the Shares, since their
registration on the Registration Statement, have been and remain eligible for
registration by the Company on a Rule 405 “automatic shelf registration
statement”. The Company has not received from the Commission any notice pursuant
to Rule 401(g)(2) of the 1933 Act Regulations objecting to the use of the
automatic shelf registration statement form.
     At the time of filing the Original Registration Statement, at the earliest
time thereafter that the Company or another offering participant made a bona
fide offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of
the Shares and at the date hereof, the Company was not and is not an “ineligible
issuer,” as defined in Rule 405.

2



--------------------------------------------------------------------------------



 



     (ii) Registration Statement, Prospectus and Disclosure at Time of Sale. The
Original Registration Statement became effective upon filing under Rule 462(e)
of the 1933 Act Regulations (“Rule 462(e)”) on June 25, 2009, and the
post-effective amendment thereto also became effective upon filing under Rule
462(e) on October 20, 2009. No stop order suspending the effectiveness of the
Registration Statement has been issued under the 1933 Act and no proceedings for
that purpose have been instituted or are pending or, to the knowledge of the
Company, are contemplated by the Commission, and any request on the part of the
Commission for additional information with respect to the Registration Statement
has been complied with.
     Neither the Company, nor any person acting on the Company’s behalf (within
the meaning, for this paragraph only, of Rule 163(c) of the 1933 Act
Regulations), has made any offer that is a written communication relating to the
Shares prior to the filing of the Original Registration Statement.
     At the respective times the Original Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to the Underwriters pursuant to Rule 430B(f)(2) of the 1933 Act Regulations, at
the Closing Time, the Registration Statement complied and will comply in all
material respects with the requirements of the 1933 Act and the 1933 Act
Regulations and the 1939 Act and the rules and regulations of the Commission
under the 1939 Act (the “1939 Act Regulations”), and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Company makes no representations or
warranties as to the information contained in or omitted from the Registration
Statement or the Prospectus (or any supplement thereto) in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Underwriter through the Representative specifically for inclusion in the
Registration Statement or the Prospectus (or any supplement thereto).
     Neither the Prospectus nor any amendments or supplements thereto, at the
time the Prospectus or any such amendment or supplement was issued, at the
Closing Time, included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     Each preliminary prospectus (including the prospectus or prospectuses filed
as part of the Original Registration Statement or any amendment thereto)
complied when so filed in all material respects with the 1933 Act Regulations
and each preliminary prospectus and the Prospectus delivered to the Underwriters
for use in connection with this offering was identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
     As of the Applicable Time, neither (x) any Issuer General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time (as
defined below) and the Statutory Prospectus (as defined below), considered
together (collectively, the “General Disclosure Package”), nor (y) any
individual Issuer Limited Use Free Writing Prospectus, when considered together
with the General Disclosure Package, included any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     As used in this subsection and elsewhere in this Agreement:

3



--------------------------------------------------------------------------------



 



     “Applicable Time” means 7:30 A.M. (Eastern time) on April 8, 2011 or such
other time as agreed by the Company and Jefferies & Company, Inc.
     “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the 1933 Act Regulations (“Rule 433”),
relating to the Shares that (i) is required to be filed with the Commission by
the Company, (ii) is a “road show that is a written communication” within the
meaning of Rule 433(d)(8)(i), whether or not required to be filed with the
Commission or (iii) is exempt from filing pursuant to Rule 433(d)(5)(i) because
it contains a description of the Shares or of the offering that does not reflect
the final terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
     “Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule B hereto.
     “Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.
     “Statutory Prospectus” as of any time means the prospectus relating to the
Shares that is included in the Registration Statement immediately prior to that
time, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof.
     Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the issuer notified or notifies Jefferies
& Company, Inc. as described in Section 3(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.
     The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus made in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through
Jefferies & Company, Inc. expressly for use therein.
     (iii) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
and, when read together with the other information in the Prospectus, (a) at the
time the Original Registration Statement became effective, (b) at the earlier of
the time the Prospectus was first used and the date and time of the first
contract of sale of Shares in this offering and (c) at the Closing Time, did not
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
     (iv) No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, except as otherwise stated therein, (A) there has
been no material adverse change in the condition

4



--------------------------------------------------------------------------------



 



(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, (B) there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business, which are material with respect to the
Company and its subsidiaries taken as a whole, and (C) there has been no
material change in the capital stock of the Company, there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of its capital stock.
     (v) Good Standing of the Company and the Subsidiaries. Each of the Company
and its subsidiaries has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business as
described in the General Disclosure Package and the Prospectus, and the Company
and Jefferies & Company, Inc., a Delaware corporation (the “Subsidiary”) are in
good standing and duly qualified to do business as foreign corporations under
the laws of each jurisdiction that requires such qualification of the Company or
any subsidiary, except where the failure to be so qualified would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business.
     (vi) Capital Stock of the Subsidiaries. All the outstanding shares of
capital stock of each subsidiary have been duly and validly authorized and
issued and are fully paid and nonassessable, and, except as otherwise set forth
in the General Disclosure Package and the Prospectus (or as represented by
minority interests as disclosed in the financial statements incorporated by
reference therein), all outstanding shares of capital stock of the subsidiaries
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances (other than, in the case of certain
non-U.S. subsidiaries, director qualifying shares which individually and in the
aggregate represent an immaterial ownership interest in such subsidiaries). The
Subsidiary is the only subsidiary that is a Significant Subsidiary (as such term
is defined by Rule 405) of the Company.
     (vii) Capitalization. All of the issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued, are fully
paid and non-assessable, and were not issued in violation of, and are not
subject to, any preemptive or similar rights. The Company’s authorized equity
capitalization is as set forth in the General Disclosure Package and the
Prospectus; and, except as set forth in the General Disclosure Package and the
Prospectus, no options, warrants or other rights to purchase, agreements or
other obligations to issue (other than equity compensation grants and awards
under the Company’s plans in the ordinary course consistent with past practice),
or rights to convert any obligations into or exchange any securities for, shares
of capital stock of or ownership interests in the Company are outstanding.
     (viii) Accuracy of Exhibits. There is no franchise, contract or other
document of a character required to be described in the Registration Statement,
the General Disclosure Package or Prospectus, or to be filed as an exhibit
thereto, which is not described or filed as required; and the statements in
(I) the General Disclosure Package and the Prospectus under the headings
“Certain ERISA Considerations,” “Description of Capital Stock” and “Description
of Securities We May Offer” and (II) the Company’s Transition Report on Form
10-K for the eleven-month transition period ended November 30, 2010 under the
headings “Part I — Item 1. Business — Regulation” and “Part I — Item 3. — Legal
Proceedings”, insofar as such statements summarize

5



--------------------------------------------------------------------------------



 



legal matters, agreements, documents or proceedings discussed therein, are
accurate and fair summaries of such legal matters, agreements, documents or
proceedings.
     (ix) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company.
     (x) Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Shares and the application of the proceeds thereof
as described in the General Disclosure Package and the Prospectus, will not be
an “investment company” as defined in the Investment Company Act of 1940, as
amended.
     (xi) Absence of Further Requirements. No consent, approval, authorization,
filing with or order of any court or governmental agency or body is required in
connection with the transactions contemplated herein except such as have been
obtained under the 1933 Act and the 1939 Act and such as may be required under
the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Shares by the Underwriters in the manner contemplated herein
and in the General Disclosure Package and the Prospectus.
     (xii) Absence of Conflicts. Neither the issue and sale of the Shares nor
the consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, (i) the charter or
by-laws of the Company or any of its subsidiaries, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject, or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, which violation or default
would, in the case of clauses (ii) and (iii) above, either individually or in
the aggregate with all other violations and defaults referred to in this
paragraph (xii) (if any), have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the General Disclosure Package and the Prospectus (exclusive of
any supplement thereto filed after the date hereof).
     (xiii) Absence of Registration Rights. No holders of securities of the
Company have rights to the registration of such securities under the
Registration Statement.
     (xiv) Financial Statements. The consolidated historical financial
statements and schedules of the Company and its consolidated subsidiaries
included in the Prospectus, the Registration Statement and the General
Disclosure Package present fairly in all material respects the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of the 1933 Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The selected financial
data set forth under the captions “Prospectus Supplement Summary — Recent
Developments”, “Summary Consolidated Financial Data” in the General Disclosure
Package, Prospectus and Registration Statement fairly present, on the basis
stated in the General Disclosure Package, Prospectus and the Registration
Statement, the information included therein.

6



--------------------------------------------------------------------------------



 



     (xv) Absence of Proceedings. No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries or its or their property is pending or, to
the best knowledge of the Company, threatened that (i) could reasonably be
expected to have a material adverse effect on the performance of this Agreement
or the consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the General Disclosure Package and the Prospectus (exclusive of
any supplement thereto filed after the date hereof).
     (xvi) Possession of Properties. Each of the Company and each of its
subsidiaries owns or leases all such properties as are necessary to the conduct
of its operations as presently conducted.
     (xvii) Absence of Defaults. Neither the Company nor any subsidiary is in
violation or default of (i) any provision of its charter or bylaws, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or such subsidiary or any
of its properties, as applicable, which violation or default would, in the case
of clauses (ii) and (iii) above, either individually or in the aggregate with
all other violations and defaults referred to in this paragraph (xvii) (if any),
have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the General
Disclosure Package and the Prospectus (exclusive of any supplement thereto filed
after the date hereof).
     (xviii) Independent Accountants. Each of (i) KPMG LLP, who have certified
certain financial statements of the Company and its consolidated subsidiaries
and delivered their report with respect to the audited consolidated financial
statements and schedules included or incorporated by reference in the
Prospectus, and (ii) Deloitte & Touche LLP is an independent registered public
accounting firm with respect to the Company as required by the 1933 Act and the
applicable published rules and regulations of the Public Company Accounting
Oversight Board.
     (xix) Tax Laws. The Company has filed all foreign, federal, state and local
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the General Disclosure Package and the
Prospectus (exclusive of any supplement thereto filed after the date hereof) and
has paid all taxes shown by such returns to be payable and any other assessment,
fine or penalty levied against it, to the extent that any of the foregoing is
due and payable, except for any such assessment, fine or penalty that is
currently being contested in good faith or as would not have a material adverse
effect on the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its subsidiaries, taken as a whole, whether or
not arising from transactions in the ordinary course of

7



--------------------------------------------------------------------------------



 



business, except as set forth in or contemplated in the General Disclosure
Package and the Prospectus (exclusive of any supplement thereto filed after the
date hereof).
     (xx) Absence of Labor Dispute. No labor problem or dispute with the
employees of the Company or any of its subsidiaries exists or is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, that could have a material adverse effect
on the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the General Disclosure Package and the Prospectus
(exclusive of any supplement thereto filed after the date hereof).
     (xxi) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause, except for claims that in the aggregate are not significant in
amount; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the General Disclosure Package and the Prospectus (exclusive of
any supplement thereto filed after the date hereof).
     (xxii) Dividends. No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in or contemplated by the
General Disclosure Package and the Prospectus.
     (xxiii) Possession of Licenses and Permits. The Company and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by the appropriate federal, state or foreign regulatory
authorities necessary and material to the conduct of their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the General Disclosure Package and the
Prospectus (exclusive of any supplement thereto filed after the date hereof).

8



--------------------------------------------------------------------------------



 



     (xxiv) Accounting Controls and Disclosure Controls. The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the General Disclosure Package and the Prospectus, since
the end of the Company’s most recent audited fiscal year, there has been (I) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (II) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
     The Company and its consolidated subsidiaries employ disclosure controls
and procedures that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.
     (xxv) Lock-up Agreements. As of the Closing Time (as defined herein), the
Company will have obtained for the benefit of the Underwriters the agreement (a
“Lock-Up Agreement”), in the form set forth as Exhibit A hereto, of each of its
directors, each “Officer” of the Company, as defined under the 1934 Act
Regulations and Leucadia National Corporation.
     (xxvi) Absence of Manipulation. The Company has not taken, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the 1934 Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.
     (xxvii) Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.
     (xxviii) Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
material adverse change in the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the General Disclosure

9



--------------------------------------------------------------------------------



 



Package and the Prospectus (exclusive of any supplement thereto filed after the
date hereof). Except as set forth in the General Disclosure Package and the
Prospectus, neither the Company nor any of the subsidiaries has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.
     (xxix) ERISA. Each of the Company and its subsidiaries has fulfilled its
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974 (“ERISA”) and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of the Company and its subsidiaries are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. The Company and its subsidiaries have not
incurred any unpaid liability to the Pension Benefit Guaranty Corporation (other
than for the payment of premiums in the ordinary course) or to any such plan
under Title IV of ERISA.
     (xxx) Pending Proceedings and Examinations. The Registration Statement is
not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the 1933 Act, and the Company is not the subject of a pending proceeding
under Section 8A of the 1933 Act in connection with the offering of the Shares.
     (xxxi) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by the Company or any subsidiary of the FCPA, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and its subsidiaries have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed reasonably to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
     “FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
     (xxxii) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
     (xxxiii) OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or

10



--------------------------------------------------------------------------------



 



indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary or other person or entity, for
the purpose of financing the activities of any subsidiary subject to, or any
other person known to the Company to be currently subject to, any U.S. sanctions
administered by OFAC.
     (xxxiv) Description of the Shares. The Shares conform in all material
respects to the description thereof contained in the General Disclosure Package
and the Prospectus.
     (xxxv) Due Authorization of the Shares. The Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and the issuance and sale
of the Shares is not subject to any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase the Shares.
     (b) Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its subsidiaries delivered to the Representative or to counsel
for the Underwriters shall be deemed a representation and warranty by the
Company to each Underwriter as to the matters covered thereby.
     Section 2. Sale and Delivery to Underwriters; Closing.
     (a) Shares. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company the
number of Shares set forth in Schedule A opposite the name of such Underwriter,
plus any additional number of Shares which such Underwriter may become obligated
to purchase pursuant to the provisions of Section 10 hereof. The purchase price
per Firm Share to be paid by the several Underwriters to the Company shall be
$23.765 per share.
     (b) Payment. Payment of the purchase price for the Shares shall be made at
the offices of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New
York 10019, or at such other place as shall be agreed upon by the Representative
and the Company, at 9:00 A.M. (Eastern time) on the third business day after the
date hereof (unless postponed in accordance with the provisions of Section 10),
or such other time not later than ten business days after such date as shall be
agreed upon by the Representative and the Company (such time and date of payment
and delivery being herein called “Closing Time”).
     Payment shall be made to the Company by wire transfer of immediately
available funds to a bank account designated by the Company, against delivery to
the Representative for the respective accounts of the Underwriters of
certificates for the Shares to be purchased by them. It is understood that each
Underwriter has authorized the Representative, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the Shares
which it has agreed to purchase. Jefferies & Company, Inc., individually and not
as a representative of the Underwriters, may (but shall not be obligated to)
make payment of the purchase price for the Shares to be purchased by any
Underwriter whose funds have not been received by the Closing Time, but such
payment shall not relieve such Underwriter from its obligations hereunder.
     (c) Registration. Certificates for the Shares shall be registered in such
names as the Representative may request in writing at least one full business
day before the Closing Time. The Shares will be made available for examination
and packaging by the Representative in The City of New York not later than
10:00 A.M. (Eastern time) on the business day prior to the Closing Time.

11



--------------------------------------------------------------------------------



 



     Section 3. Covenants of the Company. The Company covenants with each
Underwriter as follows:
     (a) Compliance with Securities Regulations and Commission Requests; Payment
of Filing Fees. The Company, subject to Section 3(b), will comply with the
requirements of Rule 430B and will notify the Representative immediately, and
confirm the notice in writing, (i) when any post-effective amendment to the
Registration Statement or new registration statement relating to the Shares
shall become effective, or any supplement or amendment to General Disclosure
Package, or any supplement to the Prospectus or any amended Prospectus shall
have been filed, (ii) of the receipt of any comments from the Commission,
(iii) of any request by the Commission for any amendment to the Registration
Statement or the filing of a new registration statement or any amendment or
supplement to the Prospectus or any document incorporated by reference therein
or otherwise deemed to be a part thereof or for additional information, (iv) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or such new registration statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(e) of the 1933 Act
concerning the Registration Statement and (v) if the Company becomes the subject
of a proceeding under Section 8A of the 1933 Act in connection with the offering
of the Shares. The Company will effect the filings required under Rule 424(b),
in the manner and within the time period required by Rule 424(b) (without
reliance on Rule 424(b)(8)), and will take such steps as it deems necessary to
ascertain promptly whether the form of prospectus supplement transmitted for
filing under Rule 424(b) was received for filing by the Commission and, in the
event that it was not, it will promptly file such prospectus. The Company will
make every reasonable effort to prevent the issuance of any stop order and, if
any stop order is issued, to obtain the lifting thereof at the earliest possible
moment. The Company shall pay the required Commission filing fees relating to
the Shares within the time required by Rule 456(b)(1) (i) of the 1933 Act
Regulations without regard to the proviso therein and otherwise in accordance
with Rules 456(b) and 457(r) of the 1933 Act Regulations (including, if
applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b)).
     (b) Filing of Amendments and Exchange Act Documents; Preparation of Final
Term Sheet. For so long as the Company is required by the 1933 Act to deliver a
prospectus in connection with transactions contemplated hereby, the Company will
give the Representative notice of its intention to file or prepare any amendment
to the Registration Statement or new registration statement relating to the
Shares or any amendment, supplement or revision to either any preliminary
prospectus (including any prospectus included in the Original Registration
Statement or amendment thereto at the time it became effective) or to the
General Disclosure Package or to the Prospectus, whether pursuant to the 1933
Act, the 1934 Act or otherwise, and the Company will furnish the Representative
with copies of any such documents a reasonable amount of time prior to such
proposed filing or use, as the case may be, and will not file or use any such
document to which the Representative or counsel for the Underwriters shall
object. The Company has given the Representative notice of any filings made
pursuant to the 1934 Act or 1934 Act Regulations within 48 hours prior to the
Applicable Time; the Company will give the Representative notice of its
intention to make any such filing from the Applicable Time to the Closing Time
and will furnish the Representative with copies of any such documents a
reasonable amount of time prior to such proposed filing and will not file or use
any such document to which the Representative or counsel for the Underwriters
shall object.
     (c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representative and counsel for the Underwriters, without charge,
signed or photo copies of the Original Registration Statement and of each
amendment thereto (including exhibits filed therewith or incorporated

12



--------------------------------------------------------------------------------



 



by reference therein and documents incorporated or deemed to be incorporated by
reference therein or otherwise deemed to be a part thereof) and signed copies of
all consents and certificates of experts, and will also deliver to the
Representative, without charge, a conformed copy of the Original Registration
Statement and of each amendment thereto (without exhibits) for each of the
Underwriters. The copies of the Original Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.
     (d) Delivery of Prospectuses. The Company has delivered to each
Underwriter, without charge, as many copies of each preliminary prospectus as
such Underwriter reasonably requested, and the Company hereby consents to the
use of such copies for purposes permitted by the 1933 Act. The Company will
furnish to each Underwriter, without charge, during the period when the
Prospectus is required to be delivered under the 1933 Act, such number of copies
of the Prospectus (as amended or supplemented) as such Underwriter may
reasonably request. The Prospectus and any amendments or supplements thereto
furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
     (e) Continued Compliance with Securities Laws. The Company will comply with
the 1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Shares as
contemplated in this Agreement and in the General Disclosure Package and the
Prospectus. If at any time when a prospectus is required by the 1933 Act to be
delivered in connection with sales of the Shares, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters or for the Company, to amend the Registration
Statement or amend or supplement the Prospectus in order that the Prospectus
will not include any untrue statements of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
purchaser, or if it shall be necessary, in the opinion of such counsel, at any
such time to amend the Registration Statement or to file a new registration
statement or amend or supplement the Prospectus in order to comply with the
requirements of the 1933 Act or the 1933 Act Regulations, the Company will
promptly prepare and file with the Commission, subject to Section 3(b), such
amendment, supplement or new registration statement as may be necessary to
correct such statement or omission or to comply with such requirements, the
Company will use its best efforts to have such amendment or new registration
statement declared effective as soon as practicable (if it is not an automatic
shelf registration statement with respect to the Shares) and the Company will
furnish to the Underwriters such number of copies of such amendment, supplement
or new registration statement as the Underwriters may reasonably request. If at
any time following issuance of an Issuer Free Writing Prospectus there occurred
or occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement (or any other registration statement relating to the
Shares) or the Statutory Prospectus or any preliminary prospectus or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company will promptly notify Jefferies & Company, Inc. and will promptly
amend or supplement, at its own expense, such Issuer Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission.
     (f) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Shares for offering and sale
under the applicable securities laws of such states and other jurisdictions as
the Representative may designate and to maintain such qualifications in effect
for a period of not less than one year from date hereof; provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or so subject itself to
taxation in

13



--------------------------------------------------------------------------------



 



respect of doing business in any jurisdiction in which it is not otherwise so
subject. The Company will also supply the Underwriters with such information as
is necessary for the determination of the legality of the Shares for investment
under the laws of such jurisdictions as the Underwriters may request.
     (g) Rule 158. The Company will timely file such reports pursuant to the
1934 Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to the Underwriters the benefits contemplated by, the last
paragraph of Section 11(a) of the 1933 Act.
     (h) Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Shares in the manner specified in the General Disclosure
Package and the Prospectus under “Use of Proceeds.”
     (i) Restriction on Sale of Similar Securities. During the period commencing
on and including the date hereof and ending on and including the 60th day
following the date of the Prospectus (as the same may be extended as described
below, the “Lock-up Period”), the Company will not, without the prior written
consent of Jefferies & Company, Inc. (which consent may be withheld at the sole
discretion of Jefferies & Company, Inc.), directly or indirectly, sell
(including, without limitation, any short sale), offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the 1934 Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the 1933 Act in respect of, any Common Stock, options, rights or warrants
to acquire Common Stock or securities exchangeable or exercisable for or
convertible into Common Stock (other than as contemplated by this Agreement with
respect to the Shares) or publicly announce the intention to do any of the
foregoing; provided, however, that the Company may issue Common Stock or options
to purchase Common Stock, or issue Common Stock upon exercise of options,
pursuant to any stock option, stock bonus or other stock plan or arrangement
described in the Prospectus. Notwithstanding the foregoing, if (i) during the
last 17 days of the Lock-up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs or (ii) prior
to the expiration of the Lock-up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-up Period, then in each case the Lock-up Period will be extended until
the expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless Jefferies & Company, Inc. waives, in writing, such extension
(which waiver may be withheld at the sole discretion of Jefferies & Company,
Inc.), except that such extension will not apply if, (i) within three business
days prior to the 15th calendar day before the last day of the Lock-up Period,
the Company delivers a certificate, signed by the Chief Financial Officer or
Chief Executive Officer of the Company, certifying on behalf of the Company that
(i) the Shares are “actively traded securities” (as defined in Regulation M),
(ii) the Company meets the applicable requirements of paragraph (a)(1) of
Rule 139 under the Securities Act in the manner contemplated by NASD Conduct
Rule 2711(f)(4), and (iii) the provisions of NASD Conduct Rule 2711(f)(4) are
not applicable to any research reports relating to the Company published or
distributed by any of the Underwriters during the 15 days before or after the
last day of the Lock-up Period (before giving effect to such extension). The
Company will provide the Representative with prior notice of any such
announcement that gives rise to an extension of the Lock-up Period.
     (j) Reporting Requirements. The Company, during the period when the
Prospectus is required to be delivered under the 1933 Act, will file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the 1934 Act Regulations.

14



--------------------------------------------------------------------------------



 



     (k) Issuer Free Writing Prospectuses. The Company represents and agrees
that, unless it obtains the prior consent of the Representative, and each
Underwriter represents and agrees that, unless it obtains the prior consent of
the Company and the Representative, it has not made and will not make any offer
relating to the Shares that would constitute an “issuer free writing
prospectus,” as defined in Rule 433, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the
Commission; provided, however, that prior to the preparation of the Final Term
Sheet in accordance with Section 3(b), the Underwriters are authorized to use
the information with respect to the final terms of the Shares in communications
conveying information relating to the offering to investors. Any such free
writing prospectus consented to by the Company and the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping.
     (l) Listing of Shares. The Company will use its best efforts to cause the
Shares to be listed on the New York Stock Exchange and to maintain such listing.
     (m) Transfer Agent and Registrar. The Company will maintain a transfer
agent and, if necessary under the jurisdiction of incorporation of the Company,
a registrar for the Common Stock.
     Section 4. Payment of Expenses.
     (a) Expenses. The Company will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment thereto, (ii) all fees and
expenses of the registrar and transfer agent of the Common Stock, (iii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Shares to the Underwriters, (iv) the fees and disbursements of
the Company’s counsel, accountants and other advisors, (v) the qualification of
the Shares under securities laws in accordance with the provisions of Section
3(f) hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Underwriters in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto, (vi) the printing
and delivery to the Underwriters of copies of each preliminary prospectus, any
Permitted Free Writing Prospectus and of the Prospectus and any amendments or
supplements thereto and any cost associated with electronic delivery of any of
the foregoing by the Underwriters to investors, (vii) the preparation, printing
and delivery to the Underwriters of copies of the Blue Sky Survey and any
supplement thereto, (viii) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the Shares, including without limitation, expenses associated with
the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the Representative and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (ix) the fees and expenses associated with
listing the Shares on the New York Stock Exchange and (x) the filing fees
incident to, and the reasonable fees and disbursements of counsel to the
Underwriters in connection with, the review by the Financial Industry Regulatory
Authority, Inc. (“FINRA”) of the terms of the sale of the Shares.
     (b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or Section 9(a)(i)
hereof, the Company shall reimburse the Underwriters for all of their
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Underwriters.

15



--------------------------------------------------------------------------------



 



     Section 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company or any subsidiary of the Company
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:
     (a) Effectiveness of Registration Statement; Filing of Prospectus; Payment
of Filing Fee. The Registration Statement has become effective and at Closing
Time no stop order suspending the effectiveness of the Registration Statement
shall have been issued under the 1933 Act or proceedings therefor initiated or
threatened by the Commission, and any request on the part of the Commission for
additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriters. A prospectus containing the
Rule 430B Information shall have been filed with the Commission in the manner
and within the time period required by Rule 424(b) without reliance on
Rule 424(b)(8) (or a post-effective amendment providing such information shall
have been filed and become effective in accordance with the requirements of
Rule 430B). The Company shall have paid the required Commission filing fees
relating to the Shares within the time period required by Rule 456(1)(i) of the
1933 Act Regulations without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations and, if
applicable, shall have updated the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).
     (b) Opinion of Counsel for Company. At Closing Time, the Representative
shall have received the favorable opinion, dated as of Closing Time, of Morgan,
Lewis & Bockius LLP, counsel for the Company, in form and substance satisfactory
to counsel for the Underwriters, together with signed or reproduced copies of
such letter for each of the other Underwriters to the effect set forth in
Exhibit A hereto and to such further effect as counsel to the Underwriters may
reasonably request.
     (c) Opinion of Counsel for Underwriters. At Closing Time, the
Representative shall have received the favorable opinion, dated as of Closing
Time, of Dewey & LeBoeuf LLP, counsel for the Underwriters, together with signed
or reproduced copies of such letter for each of the other Underwriters with
respect to the matters set forth in clauses (i), (v), (vii) and (viii) and the
last paragraph of Exhibit A hereto. In giving such opinion such counsel may
rely, as to all matters governed by the laws of jurisdictions other than the law
of the State of New York, the federal law of the United States and the General
Corporation Law of the State of Delaware, upon the opinions of counsel
satisfactory to the Representative. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its subsidiaries and
certificates of public officials.
     (d) Officers’ Certificate. At Closing Time, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the Prospectus or the General Disclosure Package, any material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business, and
the Representative shall have received a certificate of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company, dated as of Closing Time, to the effect that (i) there has been
no such material adverse change, (ii) the representations and warranties in
Section 1(a) hereof are true and correct with the same force and effect as
though expressly made at and as of Closing Time, (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to Closing Time, and (iv) no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or are pending or, to their knowledge,
contemplated by the Commission.

16



--------------------------------------------------------------------------------



 



     (e) Accountants’ Comfort Letters. At the time of the execution of this
Agreement, the Representative shall have received from each of Deloitte & Touche
LLP and KPMG LLP a letter dated such date, in form and substance satisfactory to
the Representative, together with signed or reproduced copies of such letter for
each of the other Underwriters containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Registration Statement, the preliminary prospectus and the Prospectus.
     (f) Bring-down Comfort Letters. At Closing Time, the Representative shall
have received from each of Deloitte & Touche LLP and KPMG LLP a letter, dated as
of Closing Time, to the effect that they reaffirm the statements made in the
letter furnished pursuant to subsection (f) of this Section, except that the
specified date referred to shall be a date not more than five business days
prior to Closing Time.
     (g) No Objection. FINRA has confirmed that it has not raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements.
     (h) Listing of Shares. The Shares shall have been approved for listing on
the New York Stock Exchange, subject only to notice of issuance.
     (i) Lock-Up Agreements. The Underwriters shall have received each of the
signed Lock-Up Agreements referred to in Section 1(a)(xxv) hereof, and each such
Lock-Up Agreement shall be in full force and effect at the Closing Time.
     (j) Additional Documents. At Closing Time, counsel for the Underwriters
shall have been furnished with such documents and opinions as they may require
for the purpose of enabling them to pass upon the issuance and sale of the
Shares as herein contemplated, or in order to evidence the accuracy of any of
the representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Shares as herein contemplated shall be satisfactory
in form and substance to the Representative and counsel for the Underwriters.
     (k) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Representative by notice to the Company at
any time at or prior to Closing Time, and such termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 6, 7 and 8 shall survive any such termination and remain
in full force and effect.
     Section 6. Indemnification.
     (a) Indemnification of Underwriters. (1) The Company agrees to indemnify
and hold harmless each Underwriter, its affiliates, as such term is defined in
Rule 501(b) under the 1933 Act (each, an “Affiliate”), its employees and selling
agents and each person, if any, who controls any Underwriter within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:
     1. against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), including the Rule 430B Information, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto),

17



--------------------------------------------------------------------------------



 



or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
     2. against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 6(d) below) any such
settlement is effected with the written consent of the Company;
     3. against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Jefferies & Company, Inc.), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Jefferies & Company, Inc. expressly for use in the
Registration Statement (or any amendment thereto), including the Rule 430B
Information or any preliminary prospectus any Issuer Free Writing Prospectus or
the Prospectus (or any amendment or supplement thereto).
     (2) Insofar as this indemnity agreement may permit indemnification for
liabilities under the 1933 Act of any person who is a partner of an Underwriter
or who controls an underwriter within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act and who, at the date of this Agreement, is a
director or officer of the Company or controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, such indemnity
agreement is subject to the undertaking of the Company in the Registration
Statement under Item 17 “Undertakings.”
     (b) Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless the Company, its directors, each
of its officers who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a)(1) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Registration Statement
(or any amendment thereto), including the Rule 430B Information or any
preliminary prospectus, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
written information furnished to the Company by such Underwriter through
Jefferies & Company, Inc. expressly for use therein.
     (c) Actions against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a)(1) above,
counsel to the indemnified parties shall be selected by Jefferies & Company,
Inc., and, in the case of parties indemnified pursuant to Section 6(b) above,
counsel to the indemnified parties

18



--------------------------------------------------------------------------------



 



shall be selected by the Company. An indemnifying party may participate at its
own expense in the defense of any such action; provided, however, that counsel
to the indemnifying party shall not (except with the consent of the indemnified
party) also be counsel to the indemnified party. In no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(1) (ii) effected without its written consent if (i) such settlement
is entered into more than 45 days after receipt by such indemnifying party of
the aforesaid request, (ii) such indemnifying party shall have received notice
of the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
     Section 7. Contribution. If the indemnification provided for in Section 6
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriters on the other hand from the offering of the Shares
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
     The relative benefits received by the Company on the one hand and the
Underwriters on the other hand in connection with the offering of the Shares
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Shares pursuant
to this Agreement (before deducting expenses) received by the Company and the
total underwriting discount received by the Underwriters, in each case as set
forth on the cover of the Prospectus bear to the aggregate initial public
offering price of the Shares as set forth on the cover of the Prospectus.
     The relative fault of the Company on the one hand and the Underwriters on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

19



--------------------------------------------------------------------------------



 



     The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
     Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages which such Underwriter
has otherwise been required to pay by reason of any such untrue or alleged
untrue statement or omission or alleged omission.
     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
     For purposes of this Section 7, each person, if any, who controls an
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act and each Underwriter’s Affiliates, employees and selling agents
shall have the same rights to contribution as such Underwriter, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company. The Underwriters’ respective obligations
to contribute pursuant to this Section 7 are several in proportion to the number
of Shares set forth opposite their respective names in Schedule A hereto and not
joint.
     Section 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Underwriter or its
Affiliates or selling agents, any person controlling any Underwriter, its
officers or directors or any person controlling the Company, and (ii) delivery
of and payment for the Shares.
     Section 9. Termination of Agreement.
     (a) Termination; General. The Representative may terminate this Agreement,
by notice to the Company, at any time at or prior to Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus (exclusive of any
supplement thereto filed after the date hereof) or the General Disclosure
Package, any material adverse change in the condition, financial or otherwise,
or in the earnings, business affairs or business prospects of the Company and
its subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to market the Shares or to enforce
contracts for the sale of the Shares, or (iii) if trading in any securities of
the Company has been suspended or materially limited by the Commission or the
New York Stock Exchange, or if

20



--------------------------------------------------------------------------------



 



trading generally on the American Stock Exchange or the New York Stock Exchange
or in the Nasdaq Global Market has been suspended or materially limited, or
minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by such system or by
order of the Commission, FINRA or any other governmental authority, or a
material disruption has occurred in commercial banking or securities settlement,
or (iv) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, or (v) if a banking
moratorium has been declared by either Federal or New York authorities.
     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 6,
7 and 8 shall survive such termination and remain in full force and effect.
     Section 10. Default by One or More of the Underwriters. If one or more of
the Underwriters shall fail at Closing Time to purchase the Shares which it or
they are obligated to purchase under this Agreement (the “Defaulted Shares”),
the Representative shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Underwriters, or any other
underwriters, to purchase all, but not less than all, of the Defaulted Shares in
such amounts as may be agreed upon and upon the terms herein set forth; if,
however, the Representative shall not have completed such arrangements within
such 24-hour period, then:
          1. if the number of Defaulted Shares does not exceed 10% of the number
of the Shares to be purchased hereunder, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or
          2. if the number of Defaulted Shares exceeds 10% of the number of the
Shares to be purchased hereunder, this Agreement shall terminate without
liability on the part of any non-defaulting Underwriter.
     No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.
     In the event of any such default which does not result in a termination of
this Agreement, either the Representative or the Company shall have the right to
postpone Closing Time for a period not exceeding seven days in order to effect
any required changes in the Registration Statement or Prospectus or in any other
documents or arrangements. As used herein, the term “Underwriter” includes any
person substituted for an Underwriter under this Section 10.
     Section 11. Tax Disclosure. Notwithstanding any other provision of this
Agreement, immediately upon commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to the Company relating to such tax
treatment and tax structure. For purposes of the foregoing, the term “tax
treatment” is the purported or claimed federal income tax treatment of the
transactions contemplated hereby, and the term “tax structure” includes any fact
that may be relevant to understanding the purported or claimed federal income
tax treatment of the transactions contemplated hereby.

21



--------------------------------------------------------------------------------



 



     Section 12. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the
Underwriters shall be directed to the Representative through Jefferies &
Company, Inc., 520 Madison Avenue, 12th Floor, New York, New York 10022,
attention: General Counsel, Investment Bank; and notices to the Company shall be
directed to it at 520 Madison Avenue, 12th Floor, New York, New York 10022,
attention of the Legal Department.
     Section 13. No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (a) the purchase and sale of the Shares pursuant to this
Agreement, including the determination of the public offering price of the
Shares and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Underwriters,
on the other hand, (b) in connection with the offering contemplated hereby and
the process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the agent or fiduciary of the Company, or its
stockholders, creditors, employees or any other party, (c) no Underwriter has
assumed or will assume an advisory or fiduciary responsibility in favor of the
Company with respect to the offering contemplated hereby or the process leading
thereto (irrespective of whether such Underwriter has advised or is currently
advising the Company on other matters) and no Underwriter has any obligation to
the Company with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement, (d) the Underwriters and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, and (e) the
Underwriters have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby and the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.
     Section 14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.
     Section 15. Parties. This Agreement shall each inure to the benefit of and
be binding upon the Underwriters and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 6 and 7 and their
heirs and legal Representative, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Underwriters and the Company and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal Representative, and for the benefit of no other
person, firm or corporation. No purchaser of Shares from any Underwriter shall
be deemed to be a successor by reason merely of such purchase.
     Section 16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 17. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
     Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

22



--------------------------------------------------------------------------------



 



     Section 19. Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.

23



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriters and the Company in accordance with its terms.

            Very truly yours,

JEFFERIES GROUP, INC.
      By:   /s/ Roland T. Kelly         Name:   Roland T. Kelly        Title:  
Assistant Secretary     

CONFIRMED AND ACCEPTED,
      as of the date first above written:
JEFFERIES & COMPANY, INC.
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
NATIXIS SECURITIES NORTH AMERICA INC.
BMO CAPITAL MARKETS CORP.
BNY MELLON CAPITAL MARKETS, LLC
RABO SECURITIES USA, INC.
By: JEFFERIES & COMPANY, INC.
By: /s/ Frank S. Cicero
        Name: Frank S. Cicero
       Title: Managing Director
        Authorized Signatory

24



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LOCK-UP AGREEMENT
April      , 2011
Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
     Re: Jefferies Group, Inc.
Ladies and Gentlemen:
     The undersigned understands that you and the other several underwriters
(the “Underwriters”) propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with Jefferies Group, Inc., a Delaware corporation
(the “Company”), with respect to the public offering (the “Offering”) of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Underwriting Agreement.
     In order to induce you to enter into the Underwriting Agreement, the
undersigned hereby agrees that, without the prior written consent of Jefferies &
Company, Inc., the undersigned will not, during the period commencing on the
date hereof and ending 60 days after the date of the prospectus supplement
relating to the Offering (the “Final Prospectus”), (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant) or (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. In addition, the undersigned agrees that, without the prior written
consent of Jefferies & Company, Inc., it will not, during the period commencing
on the date hereof and ending 60 days after the date of the Final Prospectus,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. Notwithstanding the foregoing, if (1) during the
last 17 days of the 60-day restricted period, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(2) prior to the expiration of the 60-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 60-day period, the restrictions imposed by this
Letter Agreement shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.
     In furtherance of the foregoing, the Company, and any duly appointed
transfer agent for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Letter Agreement.
The undersigned further agrees that, for the 60-day restricted period, the
undersigned will not, without the prior written consent of Jefferies & Company,
Inc., make any demand for, or exercise any right with

Exhibit A-1



--------------------------------------------------------------------------------



 



respect to, the registration of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or any such securities.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Letter Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
Representative of the undersigned.
     The undersigned understands that if the Underwriting Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Common Stock to be sold
thereunder, the undersigned shall be released form all obligations under this
Letter Agreement. The undersigned understands that the Underwriters are entering
into the Underwriting Agreement and proceeding with the Offering in reliance
upon this Letter Agreement.
     This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof.
Very truly yours,
_______________________
Name:

Exhibit A-2



--------------------------------------------------------------------------------



 



SCHEDULE A

              Number of Name of Underwriter   Shares
Jefferies & Company, Inc.
    12,268,041  
Citigroup Global Markets Inc.
    2,061,856  
J.P. Morgan Securities LLC
    2,061,856  
Natixis Securities North America Inc.
    2,061,856  
BMO Capital Markets Corp.
    824,742  
BNY Mellon Capital Markets, LLC
    824,742  
Rabo Securities USA, Inc.
    515,464  
 
       
Total
    20,618,557  
 
       

Sch A-1



--------------------------------------------------------------------------------



 



SCHEDULE B

1.   None.

Sch C-1



--------------------------------------------------------------------------------



 



FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(b)

  1.   Each of the Company and the Subsidiary has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with full corporate power
and authority to own or lease, as the case may be, and to operate its properties
and conduct its business as described in the General Disclosure Package and the
Prospectus, and is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each of the jurisdictions set forth on Annex
A hereto.     2.   Except as otherwise set forth in the General Disclosure
Package and the Prospectus, all outstanding shares of capital stock of the
Subsidiary are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest and, to the
knowledge of such counsel, after due inquiry, any other security interest,
claim, lien or encumbrance.     3.   The Shares have been duly and validly
authorized, and are fully paid and non-assessable and free of statutory
preemptive rights and, to our knowledge, contractual preemptive rights, resale
rights, rights of first refusal and similar rights. The form of certificate used
to evidence the Shares complies with all the applicable requirements of the
charter and by-laws of the Company and General Corporation Law of the State of
Delaware. The Shares have been approved for listing on the NYSE.     4.   The
capital stock of the Company, including the Shares, conforms in all material
respects to the description thereof contained in the General Disclosure Package
and the Prospectus.     5.   To the knowledge of such counsel, there is no
pending or threatened action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property, of a character required to
be disclosed in the Registration Statement which is not adequately disclosed in
the Prospectus, and there is no franchise, contract or other document required
to be filed as an exhibit thereto that is not filed as required.     6.   The
statements included or incorporated by reference in (I) the General Disclosure
Package and the Prospectus under the headings “Certain ERISA Considerations”,
“Description of Capital Stock” and “Description of Securities We May Offer —
Common Stock” and (II) the Company’s Transition Report on Form 10-K for the
eleven-month transition period ended November 30, 2010 under the headings
“Part I — Item 1. Business — Regulation” and “Part I — Item 3. — Legal
Proceedings” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings.     7.   The
Registration Statement has become effective under the 1933 Act; any required
filing of each prospectus relating to the Shares (including the Prospectus, any
preliminary prospectus, and any supplements thereto, pursuant to Rule 424(b) has
been made in the manner and within the time period required by Rule 424(b)
(without reference to Rule 424(b)(8)); any required filing of each Issuer Free
Writing Prospectus pursuant to Rule 433 has been made in the manner and within
the time period required by Rule 433(d); to the knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued, no proceedings for that purpose

1



--------------------------------------------------------------------------------



 



      have been instituted or threatened, and the Registration Statement and the
Prospectus (including without limitation each deemed effective date with respect
to the Underwriters pursuant to Rule 430B(f)(2) or the 1933 Act Regulations)
(other than the financial statements and other financial or statistical
information contained therein, as to which such counsel need express no opinion)
comply as to form in all material respects with the applicable requirements of
the 1933 Act and the 1934 Act and the respective rules thereunder.     8.   The
Underwriting Agreement has been duly authorized, executed and delivered by the
Company.     9.   The Company is not and, after giving effect to the offering
and sale of the Shares, the issuance of the Shares and the application of the
proceeds thereof as described in the General Disclosure Package and the
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.     10.   No consent, approval, authorization,
filing with or order of any court or governmental agency or body is required in
connection with the transactions contemplated in the Underwriting Agreement,
except such as have been obtained under the 1933 Act and such as may be required
under the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Shares by the Underwriters in the manner contemplated in the
Underwriting Agreement and in the Prospectus and such other approvals (specified
in such opinion) as have been obtained.     11.   Neither the issue and sale of
the Shares, nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms hereof will conflict with, result
in a breach or violation of or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or its subsidiaries pursuant to,
(i) the charter or by-laws of the Company or the Subsidiary, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument,
known to such counsel, to which the Company or its subsidiaries is a party or
bound or to which its or their property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or its
subsidiaries or any of its or their properties, which violation or default
would, in the case of clauses (ii) and (iii) above, either individually or in
the aggregate with all other violations and defaults referred to in this
paragraph (x) (if any), have a material adverse effect on the condition,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the General Disclosure
Package and the Prospectus.     12.   In rendering such opinion, such counsel
may rely (A) as to matters involving the application of laws of any jurisdiction
other than the State of New York, the General Corporation Law of the State of
Delaware or the Federal laws of the United States, to the extent they deem
proper and specified in such opinion, upon the opinion of other counsel of good
standing whom they believe to be reliable and who are satisfactory to counsel
for the Underwriters and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials.     13.   In addition, such counsel shall state that such counsel has
participated in conferences with officers and other Representative of the
Company, Representative of the independent public accountants of the Company and
Representative of the Underwriters at which the contents of the Original
Registration Statement and Prospectus were discussed and, although such counsel
is not passing upon and does not assume responsibility for the accuracy,
completeness or fairness of the

2



--------------------------------------------------------------------------------



 



      statements contained in the Original Registration Statement or Prospectus
(except as and to the extent stated in subparagraphs (iii) and (v) above), such
counsel does not believe that the Original Registration Statement or any
amendment thereto (except for financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom, as to which such counsel need make no statement), at the time such
Original Registration Statement or any such amendment became effective,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; that the Registration Statement, including the Rule 430B
Information (except for financial statements and schedules and other financial
data included or incorporated by reference therein or omitted therefrom, as to
which such counsel need make no statement), at each deemed effective date with
respect to the Underwriters pursuant to Rule 430B(f)(2) of the 1933 Act
Regulations, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; or that the Prospectus or any amendment or
supplement thereto (except for financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom, as to which such counsel need make no statement), at the time the
Prospectus was issued, at the time any such amended or supplemented prospectus
was issued or at the Closing Time, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. In addition, nothing has come to such counsel’s attention
that would lead such counsel to believe that the General Disclosure Package,
other than the financial statements and schedules and other financial data
included or incorporated by reference therein or omitted therefrom, as to which
such counsel need make no statement, as of the Applicable Time, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of circumstances
under which they were made, not misleading. With respect to statements contained
in the General Disclosure Package, any statement contained in any of the
constituent documents shall be deemed to be modified or superseded to the extent
that any information contained in subsequent constituent documents modifies or
replaces such statement.

3